DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome 112 rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite “a useful signal” and is subjective term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
For a purpose of examination, the examiner will interpret “useful” as any optical signal comprising information related to interest to the user. 
Claims 2-19 are rejected as they inherit rejection of claim 1. 
Claim 19 recites “a third transconductance amplifier,” but a first transconductance amplifier and a second transconductance amplifier were not previously recited. Thus, it is not definite whether the applicant intends to recite its dependency upon claim 6 or 7 or 
For a purpose of the examination, the examiner will treat claim 19 as dependent upon claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incor11rect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Pi et al.,” US 2016/0022160 (hereinafter Pi) and “Raynor et al.,” US 2010/0065720 (hereinafter Raynor).
Regarding to claim 1, Pi teaches a signal conversion circuit, comprising:
a photoelectric conversion circuit, configured to convert an optical signal into a current signal (photodiode [0039]), wherein the current signal in a first phase comprises a signal converted from a useful optical signal, a modulated optical signal and a background optical signal in the optical signal ([0045])
a differential signal conversion circuit, connected to the photoelectric conversion circuit, and configured to convert the current signal into a first differential signal and a second differential signal, wherein the first differential signal is an integration signal of the current signal in the first phase, and the second differential signal is an integration signal of the current signal in the second phase (integrate the photo current L1 and L2 [0040]); and
a subtraction amplifier, connected to the differential signal conversion circuit, and configured to subtract the second differential signal from the first differential signal and amplify an obtained difference value to generate a third differential signal (subtract the signals between L1 and L2, resultant signal is free of background signal [0040]).
In regards to details of the first and second phase, the examiner submits that current signal in a first phase comprising a signal converted from a useful optical signal, a modulated optical signal, and a background optical signal in the optical signal, since Pi teaches modulating pulse, and detecting a target light signal from target in response to the modulated light signal (Fig. 7B), useful signal (signal related to heart rate [0045]), and a background signal (constant background signal [0041]).  
Pi does teach a constant background light signal is present ([0041]), but does not explicitly teach the current signal in a second phase comprises a signal converted from the background optical signal. 
However, in the analogous field of endeavor in optical sensor, Raynor discloses a signal conversion circuit for photodiode, wherein the charge generated during the phase which only comprises background sources ([0049]), and subtracting the first phase signal from the background source only signal ([0048]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify signal conversion circuit as taught by Pi to incorporate teaching of Raynor, as both Pi and Raynor are directed to background subtraction of the current signal in optical sensors, and since generating charge resultant from background source was well known in the art as taught by Raynor.  One of ordinary skill in the art could have combined the elements as claimed by Pi with no change in their respective functions, simply configuring a phase with LED inactive, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to eliminate the charge due to background source ([0055]),, and there was reasonable expectation of success.
Regarding to claim 20, Pi teaches a heart rate sensor, comprising a signal conversion circuit, wherein the signal conversion circuit comprises:
a photoelectric conversion circuit, configured to convert an optical signal into a current signal, wherein the current signal in a first phase comprises a signal converted from a useful optical signal, a modulated optical signal and a background optical signal in the optical signal  (photodiode [0039], [0040]);
a differential signal conversion circuit, connected to the photoelectric conversion circuit, and configured to convert the current signal into a first differential signal and a second differential signal, wherein the first differential signal is an integration signal of 
a subtraction amplifier, connected to the differential signal conversion circuit, and configured to subtract the second differential signal from the first differential signal and amplify an obtained difference value to generate a third differential signal (subtract the signals between L1 and L2, resultant signal is free of background signal [0040]).
In regards to details of the first and second phase, the examiner submits that current signal in a first phase comprising a signal converted from a useful optical signal, a modulated optical signal, and a background optical signal in the optical signal, since Pi teaches modulating pulse, and detecting a target light signal from target in response to the modulated light signal (Fig. 7B), useful signal (signal related to heart rate [0045]), and a background signal (constant background signal [0041]).  
Pi does teach a constant background light signal is present ([0041]), but does not explicitly teach the current signal in a second phase comprises a signal converted from the background optical signal. 
However, in the analogous field of endeavor in optical sensor, Raynor discloses a signal conversion circuit for photodiode, wherein the charge generated during the phase which only comprises background sources ([0049]), and subtracting the first phase signal from the background source only signal ([0048]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify signal conversion circuit as taught by Pi to incorporate teaching of Raynor, as both Pi and Raynor are directed to background subtraction 
Regarding to claim 2, Pi and Raynor together teach all limitations of claim 1 as discussed above.
Pi further discloses the differential signal conversion circuit comprises a first differential signal generation circuit configured to integrate the current signal in the first phase; and a second differential signal generation circuit configured to integrate the current signal in the second phase, wherein the first differential signal generation circuit is connected in parallel with the second differential signal generation circuit (Fig. 5A shows parallel circuit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793